Citation Nr: 0932387	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-28 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Here, psychiatric examinations have reflected the presence of 
anxiety.  Thus, the Board has redefined the Veteran's 
psychiatric appeal, as is listed on the title page of this 
decision.  

Further review of the claims folder indicates that the 
statement of the case issued to the Veteran in August 2005 
during the current appeal includes the issue of entitlement 
to an increased rating for the service-connected diabetes 
mellitus.  In the substantive appeal which was subsequently 
received at the RO in September 2005, however, the Veteran 
indicated that he did not wish to pursue that increased 
rating claim.  Although the supplemental statement of the 
case (SSOC) later issued in March 2009 includes the issue of 
entitlement to an increased rating for the service-connected 
diabetes mellitus, the Veteran failed to perfect an appeal of 
that claim by filing a substantive appeal.  

Of particular importance to the Board in this matter is the 
fact that the March 2009 SSOC instructed the Veteran that, 
for any unperfected issue that he wanted to appeal, he would 
have to submit a substantive appeal as to that claim.  Hence, 
the claim for an increased rating for the service-connected 
diabetes mellitus is not in appellate status before the Board 
at this time.  

In April 2002, the Veteran raised the issue of entitlement to 
service connection for residuals of cancerous growths on his 
head.  This claim, which is not inextricably intertwined with 
the current appeal, has not been adjudicated and is, 
therefore, referred to the RO for appropriate action.  

For the reasons set forth below, the issue on appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action 
is required.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  

Additional development is needed prior to further disposition 
of the Veteran's service connection claim.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2008).  Here, the Veteran was afforded an 
examination in September 2003, whereupon the examiner opined 
that the Veteran did not have PTSD but instead had a mild 
anxiety disorder.  However, the examiner did not offer a 
nexus opinion regarding the relationship of the Veteran's 
anxiety disorder to his service.  

The Veteran contends that he has a current psychiatric 
disorder related to a traumatic event he witnessed in 
service.  Specifically, he asserts that, while in Chu Lai/ 
Phu Loc South of Hue, Vietnam, he witnessed a soldier loose 
his hand in a booby trap.  Then, he witnessed individuals in 
his unit throw grenades at nearby children who they thought 
had set the trap.  He also reported that he feared for his 
life daily and saw many wounded soldiers while in Vietnam.  
[In this regard, the Board notes that service personnel 
records indicate that the Veteran received the Vietnam Medal 
with Fleet Marine Combat Insignia with Three Bronze Stars.]  

The Veteran has provided both competent and credible 
testimony regarding events that he witnessed as well as his 
daily fear for his life during service in Vietnam.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Because the 
Veteran is not competent to relate his in-service symptoms to 
his currently diagnosed psychiatric disorder, and such 
relationship remains unclear to the Board, the Board finds 
that a VA examination and etiology opinion is necessary in 
order to fairly decide the Veteran's claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

In addition, the Veteran's representative should be given an 
opportunity to further address the Veteran's contentions.  In 
an April 2009 statement, the representative indicated that it 
would further advance the Veteran's contentions at a hearing 
before the Board.  Subsequently, in August 2009 however, the 
Veteran withdrew his hearing request.  As the representative 
has not been given another opportunity to put forth its 
argument, the Board finds that the representative should be 
given an opportunity to do so.  

Finally, as the most recent VA clinical records of record are 
dated in April 2006, the RO should obtain all VA clinical 
records dated since April 2006 and associate them with the 
claims file.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Tuskegee, Alabama, dated from 
April 2006 to the present.  Negative 
efforts should be annotated in the 
claims folder.  All such available 
records should be associated with the 
claims file.  

2.  Schedule the Veteran for a VA 
psychiatric examination.  The examiner 
must review the claims file and note 
such review in the examination report.  
The examiner should specifically offer 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or greater) that any 
psychiatric disorder found on 
examination is related to the Veteran's 
military service or to an incident 
therein.  The examiner should provide 
the rationale, with citation to 
relevant medical findings, for the 
opinions provided.

3.  Then, re-adjudicate the issue on 
appeal.  If the decision remains 
adverse to the Veteran, issue an SSOC 
and allow the appropriate time for 
response.  Then, return the case to the 
Veteran's representative for completion 
of a VA Form 646 before returning the 
case to the Board.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2008).  The Veteran has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


